Case 2:19-cv-00085-JMS-DLP Document 142-5 Filed 03/09/20 Page 1 of 1 PageID #: 3661

                                                                               6




    1    be, that it is available, it just may not be able to

    2    be reproduced in the exact format that, I guess, was

    3    represented in the Saccameno case.        And I know

    4    Mr. Wooten provided what was produced in that case,

    5    and it was a payment reconciliation history with an

    6    extra column.    It does not appear we can produce it

    7    in that format, but the data itself it appears we

    8    can produce.

    9                THE COURT:    All right.   Thank you very

   10    much.

   11                Anything additional, Mr. Wooten, or

   12    Mr. Cohron on that topic?

   13                MR. WOOTEN:   Your Honor, for the

   14    plaintiff, Mr. Wooten.      If we may, on that issue, if

   15    we have that data, we think we may be able to sort

   16    that out.   We would just need to see exactly what

   17    they gave us to represent that data.

   18                THE COURT:    And Mr. Kern has represented

   19    we should know the answer to that by this Friday.

   20                MR. WOOTEN:   Yes.    And we will make all

   21    effort to get our hands on that and look at it

   22    immediately and determine what we can from it and

   23    make our way back to the Court if we need to.

   24                THE COURT:    Okay.   Issue two, in regards

   25    to the policy and procedure manuals that have been



                                                                 Exhibit E
